Title: To Alexander Hamilton from Joseph Nourse, 29 September 1794
From: Nourse, Joseph
To: Hamilton, Alexander


Treasury DepartmentRegisters Office 29th septemr. 1794
Sir,
I have the honor to enclose a Certificate of the sums issueable from the Treasury of the United states for the payment of Interest becoming due to the several creditors on the Books of the Treasury on the 30th September 1794 and to the Trustees for the redemption of the Public debt for Interest arising to the same period upon the stock standing in their names, and in the name of Samuel Meredith in trust for the United States.





dollars


To the several Creditors

291,945.20


To the Trustees for the redemption of the public debt
}
19,291.76


Total sum issuable

311,237. 4


With the greatest respect I am   Sir   your most obedient humble servt.
The Honble. Alexander Hamilton Esquiresecretary of the Treasury.
